UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CONTENT ROBINSON-DOUGLAS, )
Plaintiff, §
v. § Civil Case No. 16-1523 (RJL)
COASTAL INTERNATIONAL §
SECURITY, INC., ) F I L E D
Defendant. § FEB 2 l 2018

MEMORA$B 01»1~10~ c°;:::;- ta‘;'ii;t:tz:i'::.i:.it
(Februaryz;, 2018) [Dkr. # 12]

Plaintiff Content Robinson-Douglas v(“plaintiff’) brings this action against her
former employer, defendant Coastal International Security, Inc. (“defendant” or “Coastal”)
to challenge her allegedly unlawful termination. In her amended complaint, plaintiff
contends that Coastal violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e
et seq., and the D.C. Human Rights Act (“DCHRA”), D.C. Code § 2-1401.01 et seq., by
discriminating against her on the basis of sex and retaliating against her for engaging in
statutorily protected activities See generally Am. Compl. [Dkt. # 16].

Coastal counters that plaintiff Was terminated not on the basis of sex or as an act of
retaliation, but because plaintiff failed a security test and committed various infractions of
company policy While stationed as a security guard at the Department of Commerce
(“DOC”). See Def.’s Mot. Summ. J. (“Def.’s Mot.”) l [Dkt. # 12]. Coastal has thus moved

for summary judgment on all claims. Upon consideration of the parties’ submissions and

the entire record, defendant’s motion for summary judgment is GRANTED.

BACKGROUND

Coastal provides security services to government agencies including, as relevant
here, the DOC. See Def.’s Mot. App. A, Decl. of Josephine Coker (“Colid. W l, 3.

Plaintif`f`worked for Coastal as a special police officer at the DOC. See Def.’s Mot.
App. C, Dep. ofContent Robinson-Douglas (“Pl.’s Dep.”) 1118-ll [Dkt. # l2-4]. In that
role, plaintiff Was responsible for manning her station in accordance With the applicable
regulations and policies, ensuring that individuals accessing the building had the requisite
credentials, and detecting suspicious or criminal activities near her post. See Spray Decl.
1 5. In light of the special police officers’ duties, it is no surprise that Coastal maintains
written policies prohibiting officers on duty from possessing or using cell phones, reading
unofficial material, or eating or drinking at their posts. Icl. 1[ 8; see also id. Ex. B; id. Ex.
C. Indeed, Coastal officers are subject to immediate discharge for “[v]iolations of general
or specific Post Orders or directives to include, but not limited to, inattention to duty” or

2

“[n]eglect of duty, which could cause a claim or penalty to be assessed against” Coastal.
Spray Decl. il 8.

To ensure that special police officers are fulfilling their security functions, the
Government conducts periodic “intrusion tests” during which undercover employees
attempt to gain access to the Government facility without proper credentials or while in
possession of a prohibited item. Icl. il 9. Coastal policy provides that an officer who
unintentionally fails an intrusion test is subject to a five day suspension and refresher
training. See z`a’.; ia’. Ex. B, l\/lem. from Coastal Int’l Sec. Human Res. to Coastal Employees
(Sept. l, 201 l). On the morning ofMarch 29, 2016, the DOC Office of Security performed
an intrusion test to evaluate officers’ ability to “enforce access control policies” at the
tunnel entrance to the DOC’s Herbert C. Hoover Building, where plaintiff was then
stationed Spray Decl. il 10. DOC Office of Security employee Sheryl Hollins ran the test;
Spray, Mayfield, and Wallace observed the test from the DOC command center. Ia’. ilil 10-
l l; see also Spray Decl. Ex. E (“lntrusion Test Report”).

To say the least, plaintiff did not fare well on the intrusion test. Specifically,
plaintiff granted facility access to an undercover individual with an “expired agency
identification (ID) badge with a photo bearing no resemblance to the tester.” Intrusion Test
Report 2. Following the exercise, plaintiff was informed that she had failed the intrusion
test and was immediately removed from her post. See Spray Decl. il l2; Pl.’s Dep. 6l:l9-
22. Pursuant to Coastal’s policy, Spray met with plaintiff to explain that she would be
suspended for five days and would need to complete a refresher training course prior to

returning as a security officer. See Pl.’s Dep. 63:2-13; Spray Decl. il l2.

3

Plaintiff requested to view the video footage of the test, but was denied permission
to do so by DOC. Spray Decl. il l3. Her request, however, prompted Smith and Mayfield
to review the footage themselves Icl.; see also Spray Decl. Ex. G (“Mayfield Statement”).
Their review of the morning’s events showed that, in addition to failing the intrusion test,
plaintiff had committed numerous violations of DOC, COGAR, and Coastal policy while
at her post. Plaintiff`s violations included: l) using her cell phone for over seven minutes;
2) exchanging money for food; and 3) standing with her back to the tunnel entrance, which
prevented her from facing approximately fifty-seven employees who entered the building
during that time period. l\/[ayfield Statement l; Spray Decl. il l4. According to DOC and
COGAR, plaintiff’s conduct was So neglectful that it amounted to her post being “open”
or unstaffed on the morning in question. Spray Decl. il 15; see also Mayfield Statement l-
2. As a result, DOC refused to pay Coastal for staffing plaintiff` s post and further requested
(along with COGAR) plaintiff`s immediate removal from the DOC contract. Spray Decl.
ilil 15-16; ia’. Ex. H.

On April 5, 20]6, Coastal suspended plaintiff indefinitely while it investigated
plaintiff"s conduct and evaluated DOC and COGAR’s request to remove plaintiff from the
contract. See Spray Decl. il 17; ia’. Ex. J. Spray reviewed the surveillance video and a
statement from COGAR employee Mayfield, in which Mayf_ield catalogued plaintiffs
numerous violations and requested plaintiff’s removal from the contract. Spray Decl. il 18;
see generally Mayfield Statement. Spray’s review of those documents, along with the fact
that DOC had penalized Coastal for an open post based on plaintiff."s conduct, led Spray to

conclude that plaintiff should be terminated See Spray Decl. il 18; see also ia’. Ex. K. At

4

the time of that conclusion, Spray states that he was “not aware that Plaintiff had filed any
Charge of Discrimination” with the Equal Employment Opportunity Commission
(“EEOC”). Spray Decl. il 19.

Spray submitted his termination recommendation to Coastal’s parent corporation,
The Akal Group (“Akal”), which had the ultimate responsibility for finalizing all
termination decisions See l`cl. i 18; Coker Decl. il 3. The matter was assigned to Josephine
Coker, an Akal human resources manager. Coker Decl. ilil l, 4. After reviewing Spray’s
report, Coker agreed that plaintiff should be terminated and recommended that course of
action to Janet Gunn, Akal’s Chief Administrative Of`ficer. Ia’. ilil 3-5. On April 12, 2016,
Gunn approved plaintiff s termination pending Coker’s personal review of the surveillance
video. lcl. il 5. One week later, after Coker’s review of the video, Gunn gave the final
approval to terminate plaintiff. Ia’. il 6. Plaintiff was informed of that decision by letter
dated April 20, 2016. See id. Ex. C.

According to Coker, neither she nor Gunn had any knowledge of any DOC EEOC
charge filed by plaintiff at the time ofthe termination decision. See id. il l2. Rather, Coker
asserts that the termination decision was based on “violations of policies and procedures,
including but not limited to: Negligence; Neglect of duty; Inattention to duty; Failure to
follow security procedures; Personal cellular telephone on post; Disregarding orders;
Socializing/fraternizing on duty; Food/drink on post; Failure to be alert to [the]
environment or surroundings Loss of confidence.” Ia’. il 6; see also z'a’. Ex. B. Since
January 2014, Coker states that Coastal has terminated nine other employees_-four males

and five females_for similar violations See Coker Decl. il l6.

5

Plaintiff tells a different story_or stories, more accurately_regarding her
termination. At her deposition and in a charge she filed with the National Labor Relations
Board (“NLRB”), plaintiff stated that her termination occurred because of her union
steward activities and, specifically, a confrontation she had with Wallace on the morning
of the intrusion test. See Pl.’s Dep. 109:11-110:3, 110:14-21; see also id. Ex. l (NLRB
charge alleging that termination occurred because of plaintiffs “activities on behalf of the
union”). By contrast, plaintiffs amended complaint alleges that her termination was based
on retaliation for an EEOC charge allegedly filed on April 15, 2016, but of which there is
no record. Am. Compl. ilil l4, 25. Finally, plaintiff asserts that her termination was an act
of sex discrimination, alleging that she was treated more harshly than male Coastal
employees who failed intrusion tests Ia'. ilil 13, 19.

On April 26, 20l6, six days after her termination, plaintiff filed a formal complaint
with the EEOC. Ia’. illo. She received a right to sue letter that same day. See Pl.’s Dep.
l26:l-5. Plaintiff then filed her complaint in this Court on July 26, 2016, receiving leave
to amend the complaint on January 19, 2018. See l/19/2018 Mem. Order [Dkt. # lSl. In
her amended complaint, plaintiff alleges that Coastal violated Title VII and the DCHRA
by terminating her on the basis of sex and as retaliation for protected employment activities

See Am. Compl. ilil l7-38.

STANDARD OF REVIEW

A party is entitled to summary judgment when the pleadings, discovery and
disclosure materials on file, and any affidavits show that there is “no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

6

P. 56(a). A fact is “material” if it “may affect the outcome of the litigation.” Montgomery
v. Risen, 875 F.3d 709, 713 (D.C. Cir. 20l7). A dispute is “genuine” if“the evidence is
such that a reasonable jury could return a verdict for the nonmoving party.” Anclerson v.
Lz`berly Lobby, lnc., 477 U.S. 242, 248 (1986).

The movant bears the initial burden of identifying evidence that demonstrates that
there is no genuine dispute of material fact. See Celotex Corp. v. Calrett, 477 U.S. 3l7,
323 (1986). A movant can satisfy that burden by “citing to particular parts of materials in
the record,” or by “showing that the materials cited do not establish” the “presence of a
genuine dispute.” Fed. R. Civ. P. 56(c). Ifthe party moving for summaryjudgment meets
its initial burden, then the nonmoving party-here, plaintiff_must identify the “specific
facts showing that there is a genuine issue for trial.” Celol‘ex Corp., 477 U.S. at 324
(internal quotation marks omitted). If the nonmoving party fails to proffer evidence to
support its assertions then the moving party may prevail by citing that “failure of proof.”
Ia’. at 323.

When evaluating a summary judgment motion, a court must “examine the facts in
the record and all reasonable inferences derived therefrom in a light most favorable to the
nonmoving party.” Robz`nson v. Pezzal', 8l 8 F.3d l, 8 (D.C. Cir. 2016) (internal quotation
marks omitted). To establish a genuine dispute of material fact sufficient to defeat
summary judgment, however, the nonmoving party must come forward with more than “a

scintilla of evidence” or the “mere allegations or denials” of her pleadings Ana’erson, 477

U.S. at 248, 252.

ANALYSIS
ln her amended complaint, plaintiff claims that Coastal violated Title VII and the
DCHRA by discriminating against her on the basis of sex and retaliating against her for
complaints she made about her superiorsl Coastal has moved for summary judgment on
all counts See Def.’s l\/Iot. l. For the reasons discussed below, Coastal is entitled to
summary judgment on plaintiffs discrimination and retaliation claims2
A. Sex Discrimination Claims
Title Vll makes it unlawful for an employer to “discharge” or otherwise
discriminate against any individual with respect to “compensation, terms, conditions, or
privileges of employment” because of that individual’s “sex.” 42 U.S.C. § 2000e-2(a)(l).
ln her amended complaint, plaintiff alleges that Coastal violated Title Vll’s prohibition by
terminating her on the basis of sex. See Am. Compl. Cts. I, III. Coastal counters that it

had a legitimate, non-discriminatory basis for its decision_namely, plaintiffs myriad

violations of company policy, which resulted in Coastal’s penalization and ajoint DOC-

 

' When it comes to prohibiting discrimination and retaliation, the DCHRA “uses almost precisely
the same language” as Title Vll. Tl1omasv. Distrl`cl ofColumbia, 209 F. Supp. 3d 200, 204 (D.D.C. 2016).
Thus, “[w]hen presented with a suit alleging violations of each law, courts generally evaluate the claims
under Title Vll jurisprudence.” Ia’.; see also Carpemer v. Fea’. Nal’l Mortg. Ass 'n, 165 F.3d 69, 72 (D.C.
Cir. 1999) (noting that District of Columbia courts follow the burden-shifting test applicable to Title Vll
claims when evaluating DCHRA claims and “seem[] ready to accept the federal constructions of Title Vll,
given the substantial similarity between it and the D.C. Human Rights Act”). l take the same approach here
and analyze plaintiffs Title Vll and DCl-IRA claims together under the applicable federal standards

2 In arguing for summary judgment, Coastal correctly notes that plaintiff filed this action one day
after the ninety-day time limit established by Title Vll. See Mem. Supp. Def.’s Mot. 15-l6 [Dkt. # l2-l]
(citing 42 U.S.C. § 2000e-5(f)(l)). Plaintiffs former counsel acknowledged and took responsibility for
that mistake, ultimately moving (and receiving permission) to withdraw from the representation due to a
conflict with plaintiff See Pl.’s Counsel’s l\/lot. to Withdraw [Dkt. # 8]. While the motion to withdraw
was pending, plaintiff, acting pro se, served Coastal with her opposition to Coastal’s motion for summary
judgment; that opposition was later docketed See Dkt. # |7-l. F520 F.3d 490, 494 (D.C. Cir. 2008). The answer is clearly no.

The bottom line is that plaintiff has failed to identify any evidence that calls into
question Coastal’s asserted non-discriminatory reason for plainitffs termination. To start,
plaintiff was not able to identify the final decisionmakers in her case_much less tie those
decisionmakers to any discriminatory motive. See Pl.’s Dep. 60:9-1 l. She has not disputed
or questioned Coastal’s evidence, which shows that a number of employees_both male
and female_were terminated for violations similar to those plaintiff committed. See Coker
Decl. il 16 (recounting each terminated employee’s name, sex, and violations). Nor has
plaintiff alleged that any other male employee in her situation-that is, one who “(a) failed
an intrusion test; (b) had a prime contractor or government client request their removal
from the contract; and (c) caused Coastal to be penalized for an open post”_was treated
more favorably than plaintiff Ia’. il l7.

Perhaps most importantly, plaintiffs own statements belie the notion that sex
discrimination was the reason for her termination. During her deposition, plaintiff testified
that she thought she was terminated “because of [her] union activities.” Pl.’s Dep. 18:9-
ll (emphasis added). When counsel asked if there were “any other reasons,” plaintiff

responded, “[u]nion steward retaliation, yeah. That’s it.” Ia’. at l 10:14-21. That testimony

9

mirrors statements plaintiff made in a labor charge she filed with the NLRB. See Pl.’s Dep.
Ex. l. In the final analysis, then, plaintiff has failed to support an inference that sex
discrimination, rather than Coastal’s “asserted non-discriminatory reason,” was the “actual
reason” for her termination. Braa’y, 520 F.3d at 494. Her sex discrimination claims
therefore fail as a matter of law.
B. Retaliation Claims

In addition to outlawing status-based discrimination, Title VII also precludes
employers from retaliating against an employee “because he has opposed any practice
made an unlawful employment practice by” Title VII or “because he has made a charge,
testified, assisted, or participated in any manner in an investigation, proceeding, or hearing”
under Title VII. 42 U.S.C. § 2000e-3(a). As the text of the anti-retaliation provision
indicates, it covers only those situations in which an employee has opposed a practice “that
could reasonably and in good faith be regarded as unlawful under Title VII.” McGrath v.
Cll`nton, 666 F.3d l377, 1380 (D.C. Cir. 2012); see also Univ. of Tex. Sw. Mecl. Cir. v.
Nassar, 133 S. Ct. 2517, 2522 (2013). To establish unlawful retaliation, moreover, an
employee must put forward evidence indicating that the employer-decisionmakers “had
knowledge of ’ the employee’s protected activity at the time of the challenged employment
action. Jones v. Bernanke, 557 F.3d 670, 679 (D.C. Cir. 2009). Plaintiff has failed to
satisfy those threshold requirements How so?

Plaintiffs primary contention is that Coastal retaliated against her for confronting
Wallace_~a COGAR employee_for his use of Smith’s office. See Pl.’s Dep. 109:ll-

110:3. Plaintiff concedes, however, that she never reported that confrontation to anyone.

10

See ia’. at 47:2-7. Even if she had, Wallace’s allegedly improper use of Smith’s office is
not an “unlawful employment practice” for purposes ofTitle Vll_nor could it “reasonably
and in good faith be regarded” as such. McGraZ//z, 666 F.3d at 1380. Thus, plaintiffs
confrontation with Wallace cannot form the basis of a Title VII retaliation claim. Cf.
Rol)bins v. Dislrl`cl of Columbl`a, 67 F. Supp. 3d l4l, 146-47 (D.D.C. 2014) (collecting
cases for proposition that “union grievances and general complaints about unfair treatment
do not constitute protected activity under Title VH”).

In her amended complaint, plaintiff asserts, for the first time, that in addition to her
post-termination EEOC charge dated April 26, 2016, she filed a pre-termination EEOC
charge on April l5, 2016. See Am. Compl. il l4. Unlike her confrontation with Wallace,
the filing of an EEOC complaint is clearly activity protected under Title Vll’s retaliation
provision. Plaintiff, however, has failed to document her alleged complaint, and there is
no record evidence of it. See Def.’s Reply 6. Plaintiffs failure of proof aside, any
retaliation claim based on the unsubstantiated April 15, 2016 EEOC complaint would fail
for a second set of reasons: The initial determination to terminate plaintiff came on April
l2, 2016*three days prior to plaintiffs alleged April l5, 2016 EEOC complaint_and
there is no evidence to rebut the relevant decisionmakers’ assertions that they were unaware
of the complaint when finalizing plaintiffs termination one week later. See Spray Decl.
ilil 19-20; Coker Decl. ilil 5, 8, 12. lt is common sense that plaintiffs “supervisors could
not have retaliated against [her] unless they had knowledge of [her] protected activity.”
Jones, 557 F.3d at 679. Plaintiff s failure to proffer evidence that the final decisionmakers

were aware of any protected activity by plaintiff at the time of the termination therefore

ll

precludes her retaliation claims3 For the same reason, it follows that plaintiff has failed to
show that Coastal’s asserted non-discriminatory basis for the termination was a pretext for

unlawful retaliation. See supra pp. 8-9.

CONCLUSION

This is yet another example of an employee seeking to use Title VII of the Civil
Ri`ght Act as a sword to extract a settlement or at a minimum to recast conduct that so
meritoriously warranted their termination. Congress would do well to consider how to best
minimize such abuses of Title VII in the years to come. For the foregoing reasons, the
Court GRANTS defendant’s motion for summary judgment An Order consistent with this
decision accompanies this Memorandum Opinion.
.

TZUMQW

RICHARD J.‘L.EbN

United States District Judge

 

3 It appears as though plaintiff may have filed an EEOC complaint against Coastal in early 2015.
See Coker Decl. ilil 9-10. Plaintiff, however, could not recall filing that complaint or discussing it with
anyone, and does not rely on the 2015 EEOC charge to support the retaliation claims contained within her
amended complaint, See Pl.’s Dep. 132:2-133:1; Am. Compl.

12